People v Authers (2015 NY Slip Op 09226)





People v Authers


2015 NY Slip Op 09226


Decided on December 15, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 15, 2015

Friedman, J.P., Andrias, Gische, Kapnick, JJ.


16424 4943/12

[*1] The People of the State of New York, Respondent,
vNicola Authers, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Antoine Morris and Mark Zeno of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Michael Frantel of counsel), for respondent.

Judgment, Supreme Court, New York County (A. Kirke Bartley, Jr., J.), rendered May 22, 2014, convicting defendant, after a nonjury trial, of robbery in the third degree, and sentencing her to a term of five years' probation, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court's credibility determinations. The evidence supports the conclusion that when defendant used force against a store security guard, her intent was, at least in part, to overcome the guard's resistance to defendant's retention of stolen property (see People v Gordon, 23 NY3d 643, 649-651 [2014]). While still in possession of stolen merchandise, defendant threatened to throw hot coffee at the guard if she did not get out of the way. The record does not support defendant's claim that she was surrendering the stolen goods and merely trying to escape; instead, it supports a reasonable inference that her intent, in using force, was to make her escape with at least some of the merchandise.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 15, 2015
CLERK